DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to a non-elected invention without traverse.  Accordingly, claims 16-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claims 16-20 are cancelled. 

Response to Arguments
Applicant’s arguments, see Applicants Response, filed 3/7/2021, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-6, 8-15 and 21-24 are allowed.
Saitou et al. US 2011/0077462 discloses an endoscope system with a vascular display (title abstract), which shows oxygen saturation in the heart however no reference morphology as to a normal value is disclosed by Saitoui.   Figure 21 demonstrates an image of vascular showing oxygen saturation, however no associated normal value is displayed. 
Brunner US 2009/0024008 has a diagnostic assessment for ventilation of a subject (title abstract).  Figure 30 shows the saturation of the blood with oxygen based on color however Brunner does not disclose predetermining a normal value and configuring a reference morphology to the normal value.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a dynamic display method and monitor which dynamically monitors a physiological parameter.  Claim 1 is specifically directed towards oxygen saturation.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792